DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/20 is being considered by the examiner.

				Claim Status
Claims 1-17 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), and further in view of Egan (US Pub 2015/0118689).

Regarding Claim 1, Rubin teaches a nasal irrigation diagnostic assembly (See Fig. 1,10 and paragraph [0043]) comprising: 
an irrigation device (Fig. 1, irrigation assembly 10) including a fluid collection portion (Fig. 3, chamber 18), 
said collection portion disposed and structured to retain a biological sample, in the form of waste solution from the nasal cavity resulting from irrigation (A nasal applicator comprises first and second passages respectfully structured to deliver irrigating fluid to the nasal cavity and concurrently remove waste fluid therefrom. The activating assembly is further structured to create a negative pressure within the chamber which communicates with the second passage of the applicator to facilitate delivery of the waste fluid therefrom along a path of travel to an interior of the chamber. See Abstract)
whereby the at least one analyte comprises a pathogen/pathogen specific protein (In paragraph [0006], irrigating fluid is applied in a manner or in such volume sufficient to flood the nasal cavity in an attempt to remove the aforementioned 
Rubin is silent in regard to a detection member disposed on said irrigation device in exposed relation to the biological sample, within said collection portion, said detection member structured to determine the existence of at least one analyte biological sample of the waste solution, the detection member comprises a plurality of zones individually structured to analyze the biological sample upon engagement of said detection member with the biological sample, at least some of said plurality of zones are successively disposed in fluid communication with the biological sample flowing through said detection member with the waste solution.
Terminiello teaches a test strip which can be used in a disposable fixture designed for the collection of a whole blood sample on the test strip. See Abstract. This test strip, which can be especially adapted for use in a disposable blood sampling fixture, comprises two functional components: (1) a wicking element for reception of the whole blood sample and transport of the sample to a dry chemistry reagent system, and (2) a porous membrane which has been impregnated with a dry chemistry reagent system specific for analysis of an analyte within the heterogenous sample. See Column 8, lines 21-26. This test strip is suitable for use in a disposable fixture designed for self collection and testing for one or more constituents. See Abstract. In Figs. 1 and 3, these two structural components support the mechanism (52, 54) for obtaining the whole sample and the test strip (60) containing the dry chemistry reagent used in analysis of the sample. See Column 11, lines 2-6. The test strip, as taught by Terminiello, would be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to and disposed in the nasal irrigation assembly, as taught by Rubin, a detection member in exposed relation to the biological sample, within said collection portion, said detection member structured to determine the existence of at least one analyte biological sample of the waste solution, as taught by Terminiello, in order to allow for a test strip to be used in a disposable fixture designed for the collection of a whole sample and analysis, as taught by Terminiello, in Column 1, lines 7-9.
Modified Rubin is silent in regard to the detection member comprises a plurality of zones individually structured to analyze the biological sample upon engagement of said detection member with the biological sample, said plurality of zones include at least a reaction zone and a detection zone relatively disposed in successive fluid engagement with the waste solution, and the biological sample and detection zone respectively include reagents cooperatively formulated and reactive to detect the existence of the at least one analyte within biological sample of the waste solution.
Gold teaches in the field of collecting and testing for the presence of a target analyte in a sample. In paragraph [0028], the collection and analysis materials are one and the same, where the single collection/analysis material includes in series, a number of zones (predefined areas): a collection (receiving) zone; a conjugate zone; a reaction (also referred to as a detection zone); and optionally, a control zone. In paragraph [0101], in FIG. 1, the collection and analysis materials are one and the same, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of zones individually structured to analyze the biological sample upon engagement of said detection member with the biological sample, as taught by Gold, to the test strip in the device as taught by modified Rubin, in order to allow for low-cost, sensitive, rapid assays with the potential for screening multiple analytes simultaneously or in rapid succession, as taught by Gold, in paragraph [0003]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured said plurality of zones include at least a reaction zone and 
Modified Rubin is silent in regard to the biological sample and detection zone respectively include reagents cooperatively formulated and reactive to detect the existence of the at least one analyte within biological sample of the waste solution.
Egan teaches in the field of detection of the presence or absence of one or more analytes in the sample in paragraph [0002]. Egan teaches in paragraph [0020] an immunochromatographic test strip comprising a detection zone which contains an immobilized reagent capable of binding the analyte for measuring or detecting the analyte. In paragraph [0071] and in Figure 1 a test strip 10 also comprises, in a downstream to upstream direction, at least some of a sample pad 14, a label pad (reaction zone) 16, a detection zone (detection zone) 18, an absorbent pad 20, and an optional desiccant 22. Any or all of the sample pad, label pad, detection zone, absorbent pad, and desiccant may be positioned on the support member 12. In paragraph [0071], detection zone 18 is comprised of a test line 24 and, optionally, a reference line 26. In paragraph [0072], deposited on the label pad are a first population of a labeled reagent with specific binding to the analyte of interest, and a second population of a labeled reagent with specific binding to an analyte that is not the analyte of interest; i.e., specific binding to an analyte other than the analyte of interest or, alternatively, specific binding to a specific analyte other than the analyte of interest. In paragraph [0020], a detection zone which contains an immobilized reagent capable of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added reagents to the detection zone, as taught by Egan, in the device, as taught by modified Rubin, in order to allow for a lateral flow immunoassay device to be routinely used for detecting the presence of an analyte in a sample, as taught by Egan, in paragraph [0003].

Regarding Claim 2, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection member is structured to facilitate capillary flow of the waste solution to the plurality of zones. 
Terminiello teaches in Fig. 3 the blood sample, as noted previously, simply contacts the wicking element (62) of the test strip and is drawn by capillary action or some other transport mechanism along the surface of the wick in Column 11, lines 58-62.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have structured the detection member in the device, as taught by modified Rubin, to facilitate capillary flow of the waste solution to the plurality of zones, as taught by Terminiello, in order to allow for transport of the sample to a chemistry reagent system, as taught by Terminiello, in the Abstract. 

Regarding Claim 10, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said plurality of zones further comprises a control zone, said control zone configured to provide an indication of valid operation of at least said detection member. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution. The control zone would be capable of being configured to provide an indication of valid operation of at least said detection member.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a control zone configured to provide an indication of valid operation of at least said detection member., as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control, as taught by Gold, in paragraph [0031].
	
Regarding Claim 11, modified Rubin teaches claim 10.
Modified Rubin is silent in regard to said control zone includes an immobilized antibody configured to bind with and immobilize said at least one analyte. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control zone with an 
	
Regarding Claim 12, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection zone includes an immobilized antibody configured to bind with and immobilize the at least one analyte. 
Gold teaches in paragraph [0030] the conjugate and detection zone are one and the same, where probes specific for a target analyte are labeled and bound to collection and/or analysis material. In paragraph [0004], the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte, but be non-reactive to non-targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an immobilized antibody, as taught by Gold, to the detection zone in the test strip in the device, as taught by modified Rubin, in order to allow for a probe that recognizes the target analyte(s) with a high degree of specificity, as taught by Gold, in paragraph [0003].
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), and further in view of Boehringer (US Pub 2008/0138842).
Regarding Claims 3 and 4, modified Rubin teaches claim 2.

Boeringher teaches in the field of detection of an analyte in a liquid in paragraph [0002]. Boehringer teaches a lateral flow sandwich assay and in paragraph [0035] the term "porous material" or "porous structure" refers to a material capable of providing capillary movement or lateral flow. This would include material such as untreated paper, porous paper, or other porous materials that allow lateral flow. Porous materials useful in the devices described herein permit transit, either through the porous matrix or over the surface of the material, of particle label used in these devices. In paragraph [0055], the end flow region can be simply an extension of the same porous material as the detection zone. The paper-based material comprises a porous construction and would be capable of being configured to facilitate said capillary flow to each of said plurality of zones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a paper-based material, as taught by Boehringer, to the detection member, as taught by modified Rubin, in order to allow for providing a means to achieve a highly sensitive, rapid and reliable determination of the presence of an analyte in a liquid solution, as taught by Boehringer, in paragraph [0006].

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US .

Regarding Claims 5 and 6, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said reaction zone includes an analyte specific antibody-chromophore conjugate soluble in the waste solution and said an analyte specific antibody-chromophore conjugate is configured to bind with the at least one analyte.
Verschoor teaches in the field of detecting markers. Verschoor teaches a lateral flow assay in Figure 1 and in paragraph [0024] the labelled monoclonal immunoglobulin antibody or fragment thereof may be labelled with colloidal gold or with a suitable fluorophore or chromophore (analyte specific antibody-chromophore conjugate) such as latex or fluorescent beads so that the signal is a colour signal. For example a significantly faded colour in the capture zone for the serum sample in comparison to that of the blank sample will thus indicate a positive result, under the condition that the control zone exposed to either serum sample or blank sample both become equally coloured. The analyte specific antibody-chromophore conjugate would be capable of being configured to bind with the at least one analyte. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an analyte specific antibody-chromophore conjugate soluble in the waste solution, as taught by Verschoor, in the reaction zone on the test strip in the device, as taught by modified Rubin, in order to allow for obtaining some degree of quantification by measuring the amount of conjugate 

Regarding Claim 7, modified Rubin teaches claim 6. 
Modified Rubin is silent in regard to said detection zone includes an immobilized antibody configured to bind with and immobilize the at least one analyte. 
Gold teaches in paragraph [0030] the conjugate and detection zone are one and the same, where probes specific for a target analyte are labeled and bound to collection and/or analysis material. In paragraph [0004], the probe (e.g., antibody or nucleic acid sequence) should interact uniquely and with high affinity to the target analyte, but be non-reactive to non-targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an immobilized antibody, as taught by Gold, to the detection zone in the test strip in the device, as taught by modified Rubin, in order to allow for a probe that recognizes the target analyte(s) with a high degree of specificity, as taught by Gold, in paragraph [0003].

Regarding Claim 8, modified Rubin teaches claim 6. 
Modified Rubin is silent in regard to said plurality of zones further comprises a control zone, said control zone configured to provide an indication of valid operation of at least said detection member. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution. The control zone would be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a control zone configured to provide an indication of valid operation of at least said detection member., as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control, as taught by Gold, in paragraph [0031].

Regarding Claim 9, modified Rubin teaches claim 8.
Modified Rubin is silent in regard to control zone includes an immobilized antibody configured to bind with and immobilize said at least one analyte. 
Gold teaches in paragraph [0031] a control zone is provided that contains immobilized binding agents specific for unbound probes, and will serve as a positive control to show that the probes were present in the solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a control zone with an immobilized antibody configured to bind with and immobilize said at least one analyte, as taught by Gold, to the test strip in the device, as taught by modified Rubin, in order to allow for a positive control to show that probes were present in the solution, as taught by Gold, in paragraph [0031].

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US .

Regarding Claim 13, modified Rubin teaches claim 1.
Modified Rubin is silent in regard to said detection member including a sol-gel 21 material disposed thereon, said sol-gel material configured for 22 depositing an enzyme, DNAzyme or aptamer and at least one 23 colorimetric agent on said detection member.
Brennan teaches in paragraph [0129] the assay system was composed of a test strip, in which a chromogenic substrate for the β-glucuronidase, X-GLUC, and an oxidizing agent, such as FeCl3, were entrapped using sol-gel derived silica inks (sol-gel material) in two different zones. In paragraph [0070], examples of functional biomolecules include enzymes, DNA aptamers, RNA aptamers, PNA aptamers, DNA enzymes, RNA enzymes, DNA aptazymes and RNA aptazymes, and combinations thereof. A sol-gel material would be capable of being configured for depositing an enzyme, DNAzyme or aptamer and at least one 23 colorimetric agent on said detection member.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added and disposed a sol-gel material, as taught by Brennan, to the detection member in the device, as taught by modified Rubin, in order to allow for entrapment of biomolecules within sol-gel derived materials allows proteins to retain their bioactivity for prolonged periods of time, as taught by Brennan, in paragraph [0005]. 
	
Claim 14, modified Rubin teaches claim 14.
Modified Rubin is silent in regard to said sol-gel material is disposed on said detection 28member via an ink-jet procedure.
Brennan teaches in paragraph [0007] novel solid-phase biosensors that utilize ink jet printing of biocompatible sol-gel based inks to create sensor strips. In paragraph [0005], sol-gel based materials have previously been shown to be amenable to ink jet deposition. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sol-gel material disposed on said detection member in the device, as taught by modified Rubin, via an ink-jet procedure, as taught by Brennan, in order to allow for entrapment of biomolecules within sol-gel derived materials which allows proteins to retain their bioactivity for prolonged periods of time, as taught by Brennan, in paragraph [0005].
	
Regarding Claim 15, modified Rubin teaches claim 14. 
Modified Rubin teaches said at least one colorimetric agent is formulated to 4 generate a color change upon target recognition.
Brennan teaches in paragraph [0007] two assays, utilizing two different colorimetric detection methods to monitor the activity of the enzyme, acetylcholinesterase (AChE) have been developed. The chromogenic substrate for the enzymes is one that, when reacted with the enzyme produces a product that is oxidized by the oxidizing agent to a colored product that is detected (See Claim 13).

	
Regarding Claim 16, modified Rubin teaches claim 15. 
Modified Rubin teaches said target recognition comprises contact of said 7 detection member with a targeted microbe or toxin.
Brennan teaches in paragraph [0007], two assays, utilizing two different colorimetric detection methods to monitor the activity of the enzyme, acetylcholinesterase (AChE) have been developed, along with an assay to detect the presence of microorganisms such as E. coli and total coliform bacteria (targeted microbe). In paragraph [0060], FIG. 15 shows detection of E. coli BL21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device, as taught by modified Rubin, to have said target recognition comprises contact of said 7 detection member with a targeted microbe or toxin, as taught by Brennan, in order to allow for detection of microorganisms and for entrapment of biomolecules within sol-gel derived materials which allows proteins to retain their bioactivity for prolonged periods of time, as taught by Brennan, in the Abstract and in paragraph [0005].

            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the prior art of Rubin discloses as presently claimed, it is clear that the prior art of Rubin would be capable of performing the intended use, i.e. “contact of said 7 detection member with a targeted microbe or toxin”, presently claimed as required in the above cited portion of the MPEP.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US Pub 2014/0121592), in view of Terminiello (US Patent 4,790,979), Gold (US Pub 2009/0197283), Egan (US Pub 2015/0118689), Brennan (US Pub 2012/0135437), and further in view of Bhattacharyya (US Pub 2014/0193925).
Regarding Claim 17, modified Rubin teaches claim 16.
Modified Rubin is silent in regard to said enzyme, DNAzyme or aptamer are specific for Bp or 10 PT.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the sol-gel material, as taught by modified Rubin, for depositing an enzyme specific for PT (pertussis toxin, as taught by Bhattacharyya, on the detection member in order to allow for a particular toxin to be detected and assess bio-threat risks especially since food and waterborne pathogens cause a considerable amount of disease all over the worlds, as taught by Bhattacharyya, in paragraphs [0004], [0005], and [0054].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798